DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
  Claims 1 and 3-22 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record fails to neither discloses nor sufficiently suggest the combination of elements as claimed and arranged an independent claims 1 and 22, including “…reviewing only a defined region of a rendering surface of the image content data for a presence or absence of at least one defined visual content graphic element contained within at least one of the replaceable content material or the non-replaceable content material to determine whether a portion of the received electronic mediacast source signal corresponds to a non-replaceable content segment, which comprises one or more sections of non-replaceable content material comprising a plurality of entire frames of image content data that are entirely non-replaceable, or a replaceable content segment, which comprises one or more sections of replaceable content material comprising a plurality of entire frames of image content data that are entirely replaceable, based on at least one of a presence or an absence of the defined visual content graphic element in the defined region of the rendering surface, wherein the defined region is a pre-defined detection region that comprises only a portion of the spatial rendering surface that is smaller than the entire spatial rendering surface, and the defined graphic element is a pre-defined graphic element…”, these limitations in conjunction with 
However, none of the prior art alone or combination discloses or suggest the above mentioned claims limitations in conjunction with the other limitations recited in the claims 1 and 22. And dependent claims 3-21 allowable by the virtue of their dependency for the allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424